Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	
Claim 1 recites that there is no structure disrupting or changing an atomization air flow. Applicant’s arguments that this includes having no “tip rim.” However, Claim 11 recites that the spray gun has a rim tip at the cone tip end of the fluid spray nozzle.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 8, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (US 5,506,325; Swarup) in view of Walberg, (US 3,746,253; Walberg).
Re Claims 1, 2, 16: Swarup discloses a method  for coating a substrate. Abs. The method comprises applying a clearcoat composition on a substrate via spraying. col.10, ll. 6-15. The thickness of the coating formed is in the range of about 12.7-127 microns. Id. The clear coat is heated and cured. Id. The clear coating is water based having at least 20 wt.% water. col.5, ll.22-33. 
Swarup does not disclose the spray device utilized to apply the composition.
However, Walberg discloses a spray gun to coating fluids. Title, Abs., col.4, ll.4-6.9 The spray gun propels the liquid away from the outlet while shaping the liquid into a generally conical stream about an axis. Figs 3-7. The spray gun allows delivering the coating with a uniform spray pattern. col.3, ll. 4-23. Walberg discloses that the spray gun has a shar
Fig. 3-7  (see written descriptions of the parts at col.7-col.8) shows an embodiment of the spray gun tip comprising an air cap (34) with an inner surface; a fluid nozzle having a fluid tip orifice (119). The gun tip comprises air distribution channels for atomizing air (51, 5b, 13). An air distribution channel for fan air (15). See col.4, ll.47-67. 
As seen in the figures the fluid tip orifice is at the top of a frustum of a conical shape. The figures show that the fluid spray nozzle is free from any structure disrupting or changing the atomization air flow within the distribution channel around the fluid tip orifice.  Lastly, air distribution channel (113) is formed by the space between the air cap inner surface and the external nozzle surface.

    PNG
    media_image1.png
    596
    671
    media_image1.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select Walberg’s spray gun to apply the clearcoat. Walberg’s spray gun is known as a suitable liquid spray gun which applies uniform liquid to a surface which would be desired in Swarup. 

Re Claim 5, 7: Walberg discloses that the air channel 13; 113 is around 45 degrees based on the Figures discussed above. The flow is provided to form a continuous cone shaped airflow around the fluid tip. See Fig. 3. 


Re Claim 8: Swarup discloses waterborne compositions that can optionally obtain solvents, implying that no solvent can be used. Abs.; col.5, ll.22-33.

Re Claim 10: Swarup discloses the composition can be a multi-component system. col.8, ll. 66-67.
 
Re Claim 11: See the rejection above over Swarup/Walberg. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (Dorigon distinction of image greater than compared to the composition applied with a Sata®RP4000 1.2 spray gun). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Walberg product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Walberg’s spray gun comprises a rim tip at the cone tip of the end of the fluid spray nozzle.


    PNG
    media_image2.png
    159
    303
    media_image2.png
    Greyscale


Re Claim 12: See the rejection above over Swarup/Walberg. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (coating distinctness of image). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Walberg product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Re Claim 13: Swarup discloses that suitable polymers include polyurethanes. col.6, ll. 27-28. These are made from polyols and polyisocyanates, including higher polyisocyanates (2+), which would form crosslinking structures because of the multiple reaction sites. col.7, ll. 20-50. 

Claim(s) 3, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Walberg (Walberg), and Lenges et al. (US 2006/0159870; Lenges)
Swarup/Walberg discloses the method as shown above. Swarup discloses applying the clear coat to a thickness of 12.7 to 127 microns. col. 10, ll. 6-15. Although Table 1 discloses thicknesses of around 50 microns, it is not explicit if the disclosure is the dry film thickness.
However, Lenges discloses that dry film thickness of clearcoats is in the range of 25-100 microns. [0129]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select a dry film thickness in the range of 25-100 microns. Lenges discloses this is a suitable thickness for the clearcoat. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Examiner notes that neither Swarup nor Lenges desire bubbles in their coatings as these are considered defects in the art. Given the absence of a discussion of steps taken to reduce bubbles in the coating layer, it will be interpreted that no bubbles have been created.

Re Claim 18: See the rejection above over Swarup/Walberg/Lenges. The examiner notes that the clearcoat  has a similar composition as claimed by applicant, (i.e. water based clearcoat with at least 20% water, applied via spraying, and cured) which would result in the claimed property (dried coating layer is free of bubbles). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Swarup/Walberg/Lenges product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claim(s) 3, 6, 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Walberg (Walberg), Lenges et al. (Lenges), and Dattilo (US 2009/0104357; Dattilo)
The combined references Swarup/Walberg/Lenges teach the process as shown above. Swarup discloses that a clearcoat is applied over a basecoat. col.2, ll. 22-27.
In the same field of clearcoats, Dattilo discloses that bubble in the clear coat are prevented by applying a basecoat without too much water, and performing drying. [0054]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and dry the basecoat prior to application of the clearcoat. Dattilo discloses this prevents the formation of bubbles in the clearcoat.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Walberg (Walberg), Lenges et al. (Lenges), Dattilo (Dattilo), and Luettenberg  (US 2003/0017274; Luettenberg)
	The combined references Swarup/Walberg/Lenges/Dattilo disclose the method as shown above. Swarup cures the composition vertically. col.17, ll. 20-30. Sag is reduced or eliminated by utilizing the coating composition. col.17, Table 1. 
Swarup does not explicitly disclose that the coating is performed while the substrate is vertical. However, Luettenberg discloses that the clearcoats can be spray coated in a vertical position. [0056].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and spray the substrate in a vertical position. Luettenberg this is a suitable position to coat the substrate with clearcoats. Furthermore, the appearance of the clear coat is satisfactory. [0056].

Claim(s) 5, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Walberg (Walberg), and Micheli et al. (US 2012/0187220; Micheli; cited in IDS)
Re Claims 5 and 15: The combined references Swarup/Walberg/ disclose the method as shown above. Although Walberg discloses an embodiment around 45 degrees, Swarup does not explicitly disclose directing atomization of air flow at an angle of about 30-45 degrees relative to the rotation axis of the fluid spray nozzle.
However, Micheli discloses an analogous spray gun configuration an air cap, fluid spray nozzle, with a fluid tip and air distribution channels for atomizing (62) and fan (64) air. See Figs. 3 and 9. The spray nozzle and air cap are capable of directing atomization air flow at an angle of 1 to 65. [0027]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Walberg and utilize the configuration of Micheli to control the angle of attach of air to achieve the desired atomizing and spray-shaping air swirl and successful application of the coating on the substrate.

Re Claim 7: Atomization air forms a cone shaped air flow, given as shown below. Fig. 3.  See also Figures 5 and 6 showing the air distribution system from a frontal view. 

    PNG
    media_image3.png
    511
    456
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    330
    319
    media_image4.png
    Greyscale

Re Claim 9: The combined references Swarup/Walberg/ disclose the method as shown above. Swarup does not disclose that the composition is applied with an atomizing air pressure to fan air pressure ratio of about 0.5 to 1.0. 
However, Micheli discloses its desire to create swirl in air flow. [0019]. Micheli discloses that the first liquid flow atomizes the liquid and may induce conical or vertical shaped fluid ejection. Id. To counteract this, the second flow is utilized to create a regular spray shape. Id.  The system is adjustable by the user including adjusting air sources, [0020], via air adjustment assembly 34. [0022]. Micheli’s channels for the atomizing air and fan air derive from the same air channel and would have the same pressure (i.e. ratio 1.0). Fig. 2. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and adjust the flow conditions. Micheli discloses that the conditions of the fluid flow allows adjusting the air distribution channels to obtain the appropriate spray shape. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (Swarup) in view of Walberg (Walberg), and Brown (US 2002/0012769; Brown).
Swarup discloses the method as shown above but does not disclose that the composition comprises between 0wt.% and less than 10wt.% organic solvent.
However, Brown discloses that in waterborne systems, it is known to utilize clear coating compositions that are free of organic solvents, or may contain coalescing solvents.
The determination of optimum or workable ranges of the organic solvent in the waterborne composition to achieve  polymer coalescing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and select a waterborne system with no solvents. Brown discloses it is known in the art to apply clear coats free of organic solvents.  
Alternatively, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Swarup and optimize the amount of organic solvent to improve the coating by optimizing coalescing of the polymers.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 II A. 

Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered and are persuasive in view of Amendment. Walberg is introduced as a reference to address the new claim limitations. 

Applicant further argues that the claimed invention results in unexpected results. pp.12-15. 
Applicant must review if the results occur over the entire claimed range, see MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
For instance the claim does not limit the waterbased composition used, however the presented examples are directed to a particular clearcoat, HC300 Imron® HydroClear 2K. It is unclear if this result would be obtained with other waterborne compositions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712